DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 
This office action is in response to amendments filed on 12/29/2020. Claim 1 has been amended. Claims 1-4 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 12/29/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent no. 10454500 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/5/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

The Examiner’s Amendment made to claim 1 which clarifies that the claimed receiving device receives a broadcast signal (transformed through encoding and interleaving) from a transmission device over a broadcasting channel is considered as a practical application under Step 2A Prong 2 under 35 U.S.C. 101 in view of Example 41 of the 2019 Revised Patent Subject Matter Eligibility Guidance.

Authorization for this examiner's amendment was given in a telephone interview with Imseon Song (Reg. no. 76,000) on 1/13/2021.

IN THE CLAIMS:
Please amend claim 1.
1. (Currently Amended) A method of transmitting a broadcast signal, comprising:
storing a low-density parity check (LDPC) codeword having a length of 16200 and a code rate of 2/15;
generating an interleaved codeword by interleaving the LDPC codeword on a bit group basis, the size of the bit group corresponding to a parallel factor of the LDPC codeword;
storing the interleaved codeword corresponding to 256-symbol mapping,
performing 256-symbol mapping for generating a broadcast signal; and
from a transmission device to a reception device over a broadcasting channel,
wherein the LDPC codeword is generated by performing accumulation at parity bit addresses which are updated using a predetermined sequence, the LDPC codeword includes a first parity part corresponding to a dual diagonal matrix and a second parity part corresponding to an identity matrix, the first parity part includes 3240 bits, and the second parity part includes 10800 bits,
wherein the interleaving is performed using the following equation using a permutation order:

    PNG
    media_image1.png
    25
    183
    media_image1.png
    Greyscale

where 
    PNG
    media_image2.png
    25
    165
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    30
    34
    media_image3.png
    Greyscale
 is a 
    PNG
    media_image4.png
    21
    35
    media_image4.png
    Greyscale
th bit group, 
    PNG
    media_image5.png
    25
    17
    media_image5.png
    Greyscale
 is an interleaved 
    PNG
    media_image6.png
    20
    13
    media_image6.png
    Greyscale
-th bit group, 
    PNG
    media_image7.png
    25
    41
    media_image7.png
    Greyscale
 is the number of bit groups, and 
    PNG
    media_image4.png
    21
    35
    media_image4.png
    Greyscale
 is the permutation order for bit group-based interleaving,
wherein the permutation order corresponds to an interleaving sequence represented by the following 
interleaving sequence
={31 3 38 9 34 6 4 18 15 1 21 19 42 20 12 13 30 26 14 2 10 35 28 44 23 11 22 16 29 40 27 37 25 41 5 43 39 36 7 24 32 17 33 8 0}, and
wherein the interleaved codeword is generated by the interleaving using the interleaving sequence on the bit group basis before performing the 256-symbol mapping so as to distribute burst errors occurring in the broadcast signal transmitted over the broadcasting channel.

Allowable Subject Matter
The following is an examiner’s statement for reason of allowance:
	The closest prior arts of record:
Shinohara et al. (20130290816) discloses an LDPC codeword length of 16200 and a coding rate of 2/15.
Jeong et al. (9484957) teaches a transmitter comprising an interleaver including a group-wise interleaver configured to interleave a plurality of bit groups constituting the parity interleaved LDPC, a permutation order for group-wise interleaving and a modulation 256-QAM.

However, with respect to independent claim 1, the prior arts of record does not explicitly disclose or fairly suggest, either individually or in combination, the limitations “wherein the LDPC codeword is generated by performing accumulation at parity bit addresses which are updated using a predetermined sequence, the LDPC codeword includes a first parity part corresponding to a dual diagonal matrix and a second parity part corresponding to an identity matrix, the first parity part includes 3240 bits, and the second parity part includes 10800 bits, wherein the interleaving is performed using the following equation using permutation order: (see equation in claim 1) where Xπ(j) is the π(j)th bit group, Yj- -is an interleaved j-th bit group bit group, and π(j) is a permutation order for bit group-based interleaving, wherein the permutation order corresponds to an interleaving sequence, the interleaving sequence being for the LDPC codeword having the length of 16200 and the code rate of 2/15 and being represented by the following interleaving sequence (see interleaving sequence in claim 1)”.

The corresponding dependent claims further limit the independent claims and thus, also contain allowable subject matter by virtue of their dependency. Hence, claims 1-4 are allowable over the prior arts of record.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Petrov (20150188734) discloses a coding scheme that consists of N cyclic blocks each consisting of Q bits, a bit permutation is applied to the bits of the codeword, a plurality of constellation blocks each consisting of GxM bits are generated, and a block permutation is applied to the constellation blocks.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841.  The examiner can normally be reached on MON-FRI 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAZZAD HOSSAIN/Examiner, Art Unit 2111  
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111